SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

833
CA 15-02143
PRESENT: PERADOTTO, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


STEVEN E. NORTHMAN, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

SAM-SON DISTRIBUTION CENTER, INC., SAM-SON
DISTRIBUTION CENTER WEST, INC.,
DEFENDANTS-APPELLANTS,
CALYPSO DEVELOPMENT OF WESTERN NEW YORK, INC.,
ET AL., DEFENDANTS.


GOLDBERG SEGALLA LLP, BUFFALO (MICHAEL J. GALLAGHER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

WOODS OVIATT GILMAN LLP, BUFFALO (WILLIAM F. SAVINO OF COUNSEL), AND
BARCLAY DAMON LLP, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered February 27, 2015. The order, among other
things, stayed the pending arbitration between the parties.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on June 29, 2016, and filed in the Erie
County Clerk’s Office on June 30, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2016                   Frances E. Cafarell
                                                 Clerk of the Court